Name: Council directive 95/64/EC of 8 December 1995 on statistical returns in respect of carriage of goods and passengers by sea
 Type: Directive
 Subject Matter: documentation;  economic analysis;  maritime and inland waterway transport;  organisation of transport
 Date Published: 1995-12-30

 Avis juridique important|31995L0064Council directive 95/64/EC of 8 December 1995 on statistical returns in respect of carriage of goods and passengers by sea Official Journal L 320 , 30/12/1995 P. 0025 - 0040COUNCIL DIRECTIVE 95/64/ECof 8 December 1995on statistical returns in respect of carriage of goods and passengers by seaTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 213 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas to carry out the tasks entrusted to it in the context of the common maritime transport policy, the Commission must have at its disposal comparable, reliable, synchronized and regular statistical data on the scale and development of the carriage of goods and passengers by sea to and from the Community, between Member States and for domestic sea transport; Whereas it is also important for Member States and economic operators to have a good knowledge of the maritime transport market; Whereas there are currently no comprehensive Community-wide statistics on the transport of goods and passengers by sea; Whereas Council Decision 93/464/EEC of 22 July 1993 on the framework programme for priority actions in the field of statistical information 1993 to 1997 (4) stressed the need to compile comprehensive statistics; Whereas the collection of Community statistical data on a comparable or harmonized basis makes it possible to establish an integrated system providing reliable, consistent and up-to-date information; Whereas the data on the transport of goods and passengers by sea have to be made comparable between Member States and between the different modes of transport; Whereas the Commission is to submit in due course a report reviewing the operation of this Directive; Whereas provision should be made for a transitional period in order to enable Member States to adapt their statistics systems to the requirements of this Directive and to initiate a programme of pilot studies on specific problems posed by the collection of certain data; Whereas the Community should therefore, for the start-up period, make a financial contribution to Member States in respect of the work involved; Whereas for the application of this Directive, including the arrangements to adapt it to economic and technical developments, recourse should be had to the Statistical Programme Committee set up pursuant to Council Decision 89/382/EEC, Euratom (5); Whereas, in accordance with the principle of subisidiarity, the creation of common statistical standards enabling the production of harmonized information can only be tackled efficiently at Community level; whereas data will be collected in each Member State under the authority of the bodies and institutions in charge of compiling official statistics, HAS ADOPTED THIS DIRECTIVE: Article 1 Member States shall collect Community statistics on the carriage of goods and passengers by seagoing vessels calling at ports in their territories. Article 2 DefinitionsFor the purposes of this Directive: 1. 'carriage of goods and passengers by sea' means the movement of goods and passengers using seagoing vessels, on voyages which are undertaken wholly or partly at sea. The scope of this Directive shall also include goods: (a) shipped to offshore installations; (b) reclaimed from the seabed and unloaded in ports. Bunkers and stores supplied to vessels shall be excluded from the scope; 2. 'seagoing vessels' means vessels other than those which navigate exclusively in inland waters or in waters within, or closely adjacent to, sheltered waters or areas where port regulations apply. This Directive shall not apply to fish-catching vessels, fish-processing vessels, vessels for drilling and exploration, tugs, pusher craft, research and survey vessels, dredgers, naval vessels or vessels used solely for non-commercial purposes; 3. 'port' means a place having facilities for merchant ships to moor and to load or unload cargo or to disembark or embark passengers to or from vessels; 4. 'nationality of the maritime transport operator' means the country in which the effective centre of the transport operator's commercial activity is located; 5. 'maritime transport operator' means any person by whom or on behalf of whom a contract for the transport for goods or persons by sea is concluded with a shipper or a passenger. Article 3 Data collection characteristics1. Member States shall collect data relating to the following domains: (a) cargo and passenger information; (b) information on the vessel. Vessels with a gross tonnage of less than 100 may be excluded from the data collection. 2. The characteristics of the data collection, namely the statistical variables in each domain and the nomenclatures for their classification, as well as their periodicity of observation, are set out in the Annexes to this Directive. 3. The data collection shall be based, in so far as possible, on available sources, limiting the burden on respondents. Article 4 Ports1. For the purposes of this Directive, a list of ports, coded and classified according to countries and maritime coastal areas, shall be drawn up in accordance with the procedure specified in Article 13. 2. Each Member State shall select from this list any port handling mare than one million tonnes of goods or recording more than 200 000 passenger movements annually. For a period of no more than tree years from the entry into force of this Directive, each Member State may select only ports handling more than two million tonnes of goods or recording more than 400 000 passenger movements annually. For each port selected, detailed data are to be provided, in conformity with Annex VIII, for the domains (goods and passengers) in which that port meets the selection criterion, and with summary data, if appropriate, for the other domain. 3. For the ports which are not selected from the list, summary data are to be provided in conformity with Annex VIII, data set A3. Article 5 Accuracy of statisticsThe methods of collecting data shall be such that Community sea transport statistics display the precision required for the statistical data sets described in Annex VIII. The standards of accuracy shall be drawn up in accordance with the procedure specified in Article 13. Article 6 Processing of the results of the collection of dataMember States shall process the statistical information collected pursuant to Article 3, in order to obtain comparable statistics, with the standard of accuracy provided for in Article 5. Article 7 Transmission of the results of the collection of data1. Member States shall transmit the results referred to in Article 3 to the Statistical Office of the European Communities, including the data declared confidential by the Member States pursuant to domestic legislation or practice concerning statistical confidentiality, in accordance with Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (1). 2. The results shall be transmitted in accordance with the structure of the statistical data sets defined in Annex VIII. The technical details for transmission of the results will be specified in accordance with the procedure laid down in Article 13. 3. The transmission of the results shall take place within five months of the end of the period of observation for data of quarterly periodicity and within eight months for data of annual periodicity. The first transmission shall cover the first quarter of 1997. Article 8 Reports1. Member States shall provide the Commission with all relevant information on the methods used in compiling the data. They shall also forward details of substantial changes in the methods used to collect the data. 2. After data have been collected over a period of three years, the Commission shall submit a report to the Council on experience acquired in the work carried out pursuant to this Directive. Article 9 Dissemination of statistical dataThe Commission shall disseminate appropriate statistical data with a periodicity comparable to that of the results transmitted. The arrangements for publication or dissemination of the statistical data by the Commission shall be adopted according to the procedure specified in Article 13. Article 10 Transitional period1. During a transitional period of no more than three years, derogations may, in accordance with the procedure specified in Article 13, be granted pursuant to this Directive, in so far as the national statistical systems require major adaptation. 2. During the transitional period referred to in paragraph 1 a programme of pilot studies concerning the following shall be adopted in accordance with the procedure specified in Article 13: (a) feasibility and the cost to Member States and the respondents of collecting the following items of information: - description of the goods as defined in Annex III and in Annex VIII, data set B1, - passengers transported over short distances, - information concerning feeder services and transport chains, - data relating to the nationality of the maritime transport operator; (b) the possibility of collecting data under the arrangements concluded in the context of the simplification of trade procedures, the International Standards Organization (ISO), the European Committee for Standardization (CEN) and international customs rules. The Commission shall inform the Council of the outcome of the pilot studies and shall submit to it proposals on the possibility of extending the system introduced by this Directive to set up a regular collection of these items of information. Article 11 Financial contribution1. For the first three years in which the statistical returns provided for in this Directive are made, Member States shall receive a financial contribution from the Community towards the cost of the work involved. 2. The amount of the appropriations allocated annually for the financial contribution referred to in paragraph 1 shall be fixed as part of the annual budgetary procedures. 3. The budget authority shall determine the appropriations available for each year. Article 12 Detailed rules of implementationThe detailed rules for implementing this Directive, including measures for adapting it to economic and technical developments, and in particular: - adaptation of the data collection characteristics (Article 3) and of the content of the Annexes to this Directive in so far as such adaptation does not involve a substantial increase in cost for the Member States and/or the burden on respondents, - a list of ports, updated on a regular basis by the Commission, coded and classified by country and maritime coastal area (Article 4), - accuracy requirement (Article 5), - the description of the composition of a data file and codes for transmission of the results to the Commission (Article 7), - the arrangements for publication or dissemination of the data (Article 9), - derogations from the provisions of this Directive to be granted during the transitional period, and the pilot studies scheduled (Article 10), - the equivalent nomenclature in gross tonnage per group of vessels (Annex VII), shall be laid down in accordance with the procedure specified in Article 13. Article 13 Procedure1. The Commission shall be assisted by the Statistical Programme Committee set up by Decision 89/382/EEC, Euratom. 2. The Commission representative shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter in question. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty for the adoption of decisions which the Council is required to take on a proposal from the Commission. When votes are taken by the Committee, the votes of the representatives of the Member States shall be weighted as laid down in the above Article. The chairman shall not vote. 3. (a) The Commission shall adopt the measures, which shall apply immediately. (b) However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event: - the Commission shall defer application of the measures which it has decided for a period of three months from the date of such communication, - the Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous indent. Article 14 Implementation1. The Member States shall adopt the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 1997 at the latest. They shall immediately inform the Commission thereof. The provisions adopted by the Member States shall contain a reference to this Directive or be accompanied by such a reference when published officially. The procedure for making this reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field governed by the Directive. Article 15 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. Article 16 This Directive is addressed to the Member States. Done at Brussels, 8 December 1995. For the CouncilThe PresidentJ. BORRELL FONTELLES(1) OJ No C 214, 4. 8. 1994, p. 12. (2) OJ No C 151, 19. 6. 1995, p. 493. (3) OJ No C 397, 31. 12. 1994, p. 6. (4) OJ No L 219, 28. 8. 1993, p. 1. (5) OJ No L 181, 28. 6. 1989, p. 47. (1) OJ No L 151, 15. 6. 1990, p. 1. ANNEX I VARIABLES AND DEFINITIONS 1. STATISTICAL VARIABLES(a) Cargo and passenger information: - gross weight of goods in tonnes, - type of cargo, according to the nomenclature shown in Annex II, - description of the goods, using the nomenclature shown in Annex III, - reporting port, - direction of movement, whether inwards or outwards, - for inward cargo: the port of loading (i. e. the port in which the cargo was loaded on to the ship in which it arrived in the reporting port) using individual ports in the European Economic Area (EEA) shown in the port list, and the maritime coastal areas outside the EEA, shown in Annex IV, - for outward cargo: the port of unloading (i. e. the port in which the cargo is to be unloaded from the ship in which it left the reporting port) using individual ports in the EEA shown in the port list, and the maritime coastal areas outside the EEA, shown in Annex IV, - number of passengers starting or finishing a voyage. For goods carried in containers or ro-ro units, the following additional particulars shall be provided: - number of containers with cargo, - number of containers without cargo, - number of mobile (ro-ro) units with cargo, - number of mobile (ro-ro) units without cargo. (b) Information on the vessel: - number of vessels, - deadweight of vessels or gross tonnage, - country or territory of registration of vessels, using the nomenclature shown in Annex V, - type of vessels, using the nomenclature shown in Annex VI, - size of vessels, using the nomenclature shown in Annex VII. 2. DEFINITIONS(a) 'Freight container' means an article of transport equipment: 1. of a permanent nature and accordingly strong enough to be suitable for repeated use; 2. specially designed to facilitate the carriage of goods by one or more modes of transport, without intermediate reloading; 3. fitted with devices permitting its ready handling, particularly its transfer from one mode of transport to another; 4. so designed as to be easy to fill and empty; 5. having a length of 20&prime; or more. (b) 'Ro-ro unit' means wheeled equipment for carrying cargo, such as a truck, trailer or semi-trailer, which can be driven or towed on to a vessel. Port or ships' trailers are included in this definition. Classifications should follow United Nations ECE Recommendation No 21 'Codes for types of cargo, packages and packaging materials'. (c) 'Container cargo' means containers with or without cargo which are lifted on or off the vessels which carry them by sea. (d) 'Ro-ro cargo' means goods, whether or not in containers, on ro-ro units, and ro-ro units which are rolled on and off the vessels which carry them by sea. (e) 'Gross weight of goods' means the tonnage of goods carried, including packaging but excluding the tare weight of containers or ro-ro units. (f) 'Deadweight (DWT)' means the difference in tonnes between the displacement of a ship on summer load-line in water with a specific gravity of 1,025 and the total weight of the ship, i. e. the displacement in tonnes of a ship without cargo, fuel, lubricating oil, ballast water, fresh water and drinking water in the tanks, usable supplies as well as passengers, crew and their possessions. (g) 'Gross tonnage' means the measure of the overall size of a ship determined in accordance with the provisions of the International Convention on Tonnage Measurement of Ships, 1969. ANNEX II TYPE OF CARGO CLASSIFICATION >TABLE> ANNEX III GOODS NOMENCLATURE The goods nomenclature used will conform to the NST/R (1) until the Commission, having consulted the Member States, decides to replace it. GROUPS OF GOODS>TABLE> ANNEX IV MARITIME COASTAL AREAS The nomenclature to be used is the Geonomenclature, approved for 1993 by Commission Regulation (EEC) No 208/93 of 1 February 1993 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States (1), with the following exception: codes 017 and 018 are to be used for Belgium and Luxembourg respectively whenever they are to be considered separately. The code consists of four digits: the three-digit code from the abovementioned nomenclature, followed by a zero (e.g. code 0030 for Netherlands), except for countries which are divided into two or more maritime coastal areas, which are identified by a fourth digit other than zero (from 1 to 7), as below: >TABLE>(1) OJ No L 25, 2. 2. 1993, p. 11. ANNEX V NATIONALITY OF REGISTRATION OF VESSELS The nomenclature to be used is the Geonomenclature, approved for 1993 by Commission Regulation (EEC) No 208/93 of 1 February 1993 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States (1) with the following exception: codes 017 and 018 are to be used for Belgium and Luxembourg respectively whenever they are to be considered separately. The code consists of four digits: the three-digit code from the abovementioned nomenclature, followed by a zero (e. g. code 0010 for France), except for countries with more than one register. Where more than one register exists, the countries are to be coded as follows: >TABLE>(1) OJ No L 25, 2. 2. 1993, p. 11. ANNEX VI TYPE OF SHIP CLASSIFICATION (ICST-COM) >TABLE> ANNEX VII VESSEL SIZE CLASSES in deadweight (DWT) or in gross tonnage (GT)This classification applies only to vessels with a gross tonnage of 100 or more. >TABLE> ANNEX VIII STRUCTURE FOR STATISTICAL DATA SETS The data sets specified in this Annex define the periodicity for the maritime transport statistics required by the Community. Each data set defines a cross classification of a limited set of dimensions at different levels of the nomenclatures, aggregated across all other dimensions, for which statistics of good quality are required. The conditions for collecting data set B1 will be decided by the Council on a proposal from the Commission in the light of the results of the pilot study during a three-year transitional period as defined in Article 10 of this Directive. SUMMARY AND DETAILED STATISTICS* The data sets to be provided for selected ports for goods and passengers are A1, A2, B1, C1, D1, E1 and F1. * The data sets to be provided for selected ports for goods but not for passengers are A1, A2, A3, B1, C1, E1 and F1. * The data sets to be provided for selected ports for passengers but not for goods are A3, D1 and F1. * The data set to be provided for ports which are not selected is A3. >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE POSITION>>TABLE>>TABLE>